DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamoto et al. (US 5,593,310).
	Regarding claim 1, Kawamoto et al. discloses a rotary connector 10A, comprising: a case 16 including a housing space and fixed to 5a vehicle body that includes a steering wheel 24 including a steering-side electric component (“a first electric part mounted on the steering wheel”, column 3, lines 3 - 14); a rotor 14 that is rotatable around a rotational axis relative to the case; a first connector 22Aa provided on the rotor and 10electrically connected to the steering-side electric component; a second connector 22Ba provided on the case and electrically connected to a vehicle-side electric component in the vehicle body (column 3, lines 3 - 14); 15a flexible cable 22 that is provided in a wound state in the housing space of the case and electrically connects the first connector to the second connector; and a controller (column 3, lines 3 - 14) that is disposed between the first connector and the flexible cable and performs a 20predetermined process on an electric signal transmitted between the first connector and the 
	Regarding claim 11, Kawamoto et al. discloses the controller (cable controller, 65) is held by a flat plate part of the rotor, the flat plate part facing the housing space and extending in a direction orthogonal to the rotational-43- axis (fig. 1 – 3, column 3, lines 3 - 14).
	Regarding claim 12, Kawamoto et al. discloses the rotor includes an opening (not labeled) that is disposed in a center of the rotor in plan view seen in the direction of the rotational axis; and the controller is held in an area between an inner periphery along the opening and an outer periphery 10of the flat plate part (fig. 1 – 3, column 6, lines 60 – 67 and column 7, lines 1 – 8).
	Regarding claim 13, Kawamoto et al. discloses the controller has a fan shape extending along the inner periphery and the outer periphery in plan 15view seen in the direction of the rotational axis (fig. 1 – 3, column 6, lines 60 – 67 and column 7, lines 1 – 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al. (US 5,593,310) as applied to claim 12 above, and further in view of Adachi et al. (US 10,259,499).
Regarding claim 14, Kawamoto et al. discloses all the limitations except a cover that holds the controller on the flat 20plate part of the rotor.
	Adachi et al. discloses a cover 42 that holds the controller 45 on the flat 20plate part of the rotor (fig. 2, column 4, lines 34 - 45).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement Adachi’s et al. of rotating portion for Kawamoto et al. connector wherein a cover that holds the controller on the flat 20plate part of the rotor to provide protection of the controller.
Regarding claim 15, Adachi et al. discloses a surface of the cover facing the flexible cable (not shown) is configured such that the flexible cable is 25slidable over the surface (column 5, lines 6 - 13).
Regarding claim 17, Kawamoto et al. discloses all the limitations except the controller includes a circuit board formed of a flexible printed circuit (FPC) and a control circuit provided on the circuit board.
Adachi et al. discloses the controller 45 includes a circuit board 46 formed of a flexible printed circuit (FPC) and a control circuit provided on the circuit board (fig. 2, column 4, lines 34 - 45).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement Adachi’s et al. of controller for Kawamoto et al. connector wherein the controller includes a circuit board formed of a flexible printed circuit (FPC) and a control circuit provided on the circuit board to provide functional capability of the controller.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al. (US 5,593,310) and Adachi et al. (US 10,259,499) as applied to claim 17 above, and further in view of Khoury et al. et al. (US 7,029,284).
Regarding claim 18, Kawamoto et al. and Adachi et al. disclose all the limitations except a relay board that connects the flexible cable to the controller.
Khoury et al. discloses a relay board 12, 44 that connects the flexible cable to the controller (fig. 2, column 3, lines 36 - 47)
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement Khoury’s et al. of relay board for Kawamoto et al. connector wherein relay board that connects the flexible cable to the controller to provide functional capability of the controller.
Regarding claim 19, Kawamoto et al., Adachi et al. and Khoury’s et al. disclose the relay board is formed of a flexible printed circuit (FPC); and the circuit board and the relay board are 20combined into a single component (see Khoury’s et al. fig. 2).

Allowable Subject Matter
Claims 2 – 10, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach “the controller includes a circuit board that faces the housing space; and each of the flat plate part and the circuit board includes a visualizing part that is disposed to -41- overlap a predetermined visual target provided in the housing space in plan view seen in a direction of the rotational axis and makes visible the predetermined visual target” as recited in claim 2; the prior art of record does not teach “the controller includes a circuit board facing 30the housing space; and the circuit board includes a circuit board extension part that protrudes outward in a radial direction from an outer periphery of the flat plate part -42- in plan view seen in the direction of the rotational axis” as recited in claim 6; the prior art of record does not teach “the cover is disposed in a recess that is 30formed in the surface of the flat plate part facing the flexible cable and has substantially a same shape as the cover; and both of the surface of the flat plate part -44- facing the flexible cable and the surface of the cover facing the flexible cable are configured such that the flexible cable is slidable over the surfaces” as recited in claim 16. Claims 3 – 5 and 7 – 10 depend from objected claims 2 or 6 and therefore have the same allowable subject matter.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288.  The examiner can normally be reached on 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.I/Examiner, Art Unit 2831                                                                                                                                                                                                        10/5/2021.
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831